Per Curiam.
The board of supervisors of Sullivan county audited and disallowed petitioner’s claim for insurance premiums claimed to be due from that county. This determination is final and conclusive. Certiorari is the sole remedy available. (N. Y. C. Protectory v. Rockland County, 212 N. Y. 311; Matter of Equitable Trust Co. v. Hamilton, 226 id. 241; Civ. Prac. Act, § 1286, subd. 3.) In reviewing the facts (Civ. Prac. Act, § 1304) the return is to be taken as true and the petition is not to be considered except so far as an allegation therein is admitted, or is not denied or not directly or indirectly controverted. (People ex rel. Village of Brockport v. Sutphin, 166 N. Y. 163.) The insurance policies were applied for, were delivered to, were accepted by the respondent and retained by it to the expiration of their respective periods; and the insurance company was hable thereunder. If the board realized that, in determining any question presented, oral testimony should be taken, it should have given notice of a hearing to the petitioner. The certiorari order should be sustained, the dis-allowance of the claim should be annulled, with fifty dollars costs and disbursements to the petitioner. The claim should be remitted to the board of supervisors of Sullivan county with direction that it audit the claim pursuant to law. (People ex rel. Village of Brockport v. Sutphin, supra.)
All concur.
Determination annulled, with fifty dollars costs and disbursements, and claim remitted with directions to proceed in accordance with opinion.